65 F.3d 167
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anthony Robert WILSON, Plaintiff--Appellant,v.(Unknown) RAYMOND, Food Service Manager;  Ms. Palmer, FoodSupervisor;  Mr. Wingard, Food Supervisor;  Mr. Sheilds,Food Supervisor;  Ms. Conwell, Food Supervisor, D-UnitSegregation;  Ms. Gray, Food Supervisor, D-Unit Segregation;Mr. Lawson, Acting Warden, Greensville Correctional Center;Mr. Miers, Assistant Warden, Greensville CorrectionalCenter, Defendants--Appellees.
No. 95-6916.
United States Court of Appeals, Fourth Circuit.
Sept. 8, 1995.Submitted July 25, 1995.Decided Sept. 8, 1995.

Anthony Robert Wilson, Appellant Pro Se.  Jill Theresa Bowers, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Va, for Appellees.
Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Wilson v. Raymond, No. CA-94-783-3 (E.D.Va. May 30, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.  We also deny Appellant's motions for discovery, a subpoena, and a jury trial, as such motions are inappropriately submitted on appeal.


2
AFFIRMED.